UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2062


GEORGES ARISTIDE BERNARD MEKONGO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 17, 2010             Decided:   September 13, 2010


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


E. Dennis Muchnicki, Dublin, Ohio, for        Petitioner. Tony West,
Assistant Attorney General, William          C. Peachey, Assistant
Director, Mona Maria Yousif, Office of       Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE,          Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Georges Aristide Bernard Mekongo, a native and citizen

of Cameroon, petitions for review of an order of the Board of

Immigration Appeals dismissing his appeal from the Immigration

Judge’s denial of his applications for relief from removal.

              Mekongo   first      challenges        the    determination     that      he

failed to establish eligibility for asylum.                       To obtain reversal

of   a   determination      denying    eligibility          for   relief,     an    alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”           INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).       We have reviewed the evidence of record and conclude

that Mekongo fails to show that the evidence compels a contrary

result.       Having failed to qualify for asylum, Mekongo cannot

meet the more stringent standard for withholding of removal.

Chen     v.   INS,   195    F.3d    198,   205       (4th    Cir.    1999);       INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

              Accordingly,     we   deny       the   petition      for    review.       We

dispense      with   oral     argument     because          the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                     PETITION DENIED




                                           2